The offense is murder; the punishment, confinement in the penitentiary for 99 years.
It appears from bill of exception No. 1a that the court charged the jury on Sunday, March 6, 1938, at 1:50 P. M. Charging the jury is strictly a judicial act. Moss v. State,173 S.W. 859. Courts have no right to pronounce a judgment, or do any other act strictly judicial, on Sunday, in the absence of a permissive statute. Bloss v. State, 75 S.W.2d 694; Shearman v. State, 1 Tex. App. 215[1 Tex. Crim. 215]. We have in this state no statute permitting the jury to be charged on Sunday. In Moss v. State, supra, the court said: "Charging the jury is a high judicial function, and it cannot be lawfully exercised on Sunday." We are constrained to hold that reversible error is presented.
The judgment is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 413 
                ON STATE'S MOTION FOR REHEARING.